Case: 20-2089    Document: 37     Page: 1   Filed: 01/21/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                ANDREW SEARCY, JR.,
                     Petitioner

                             v.

         DEPARTMENT OF AGRICULTURE,
                    Respondent
              ______________________

                        2020-2089
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-1221-17-0227-W-1.
                 ______________________

                Decided: January 21, 2021
                 ______________________

    ANDREW SEARCY, JR., Peachtree City, GA, pro se.

     MARGARET JANTZEN, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent. Also represented by JEFFREY
 B. CLARK, REGINALD THOMAS BLADES, JR., ROBERT EDWARD
 KIRSCHMAN, JR.
                   ______________________

     Before LOURIE, SCHALL, and DYK, Circuit Judges.
Case: 20-2089     Document: 37       Page: 2   Filed: 01/21/2021




 2                     SEARCY   v. DEPARTMENT OF AGRICULTURE



 PER CURIAM.
                           DECISION
      Andrew Searcy, Jr., petitions for review of the final de-
 cision of the Merit Systems Protection Board (“Board”) that
 dismissed his appeal for failure to state a claim upon which
 relief could be granted and as precluded by the doctrine of
 res judicata. See Searcy v. Dep’t of Agric., No. AT-1221-17-
 0227-W-1 (M.S.P.B. Mar. 16, 2017). For the reasons set
 forth below, we affirm.
                         DISCUSSION
                                I.
     Mr. Searcy joined the Department of Agriculture
 (“USDA” or “agency”) in 1974. Subsequently, he enrolled
 in a full-time post-graduate program at Northwestern Uni-
 versity under an agreement to remain in the employment
 of the agency in exchange for tuition benefits. Searcy v.
 Merit Sys. Prot. Bd., 486 F. App’x 117, 119 (Fed. Cir. 2012)
 (“Searcy I”). Mr. Searcy left Northwestern University in
 1977, however, without completing his program and did
 not return to his position with USDA. Id. As a result, the
 agency terminated him for separation by abandonment, ef-
 fective May 30, 1977. At the time of his termination, Mr.
 Searcy was in debt to the agency in the amount of
 $11,036.99. For that reason, USDA placed a lien in that
 amount on his Civil Service Retirement System account.
Id.
      On June 12, 2006, Mr. Searcy was notified that his ap-
 plication for deferred retirement was denied because his
 retirement contributions had been forfeited to pay his debt
 to USDA. Id. at 119–20. On February 6, 2008, Mr. Searcy
 filed an Equal Employment Opportunity Commission
 (“EEOC”) complaint alleging discrimination on the basis of
Case: 20-2089     Document: 37      Page: 3    Filed: 01/21/2021




 SEARCY   v. DEPARTMENT OF AGRICULTURE                        3



 race. Id. at 120. 1 In his complaint, Mr. Searcy alleged that
 his retirement contributions were forfeited because of his
 forced termination by USDA on the basis of race. Id.
 EEOC dismissed the complaint on July 21, 2009 as un-
 timely. Id.
     In 2010, Mr. Searcy appealed to the Board, alleging
 that he was constructively terminated by USDA in 1977.
 He also alleged that the agency had violated the Uniformed
 Services Employment and Reemployment Rights Act
 (“USERRA”), the Veterans’ Reemployment Rights Act
 (“VRRA”), and the Veterans Employment Opportunity Act
 (“VEOA”) by terminating him based upon abandonment, by
 withdrawing money from his retirement funds, and by
 denying him employment. Id. at 120–21. The Board dis-
 missed Mr. Searcy’s constructive termination claim as un-
 timely, id. at 121, and it dismissed his USERRA and VRRA
 claims for failure to state claims upon which relief could be
 granted. Id. Finally, the Board dismissed Mr. Searcy’s
 VEOA claim for lack of jurisdiction because he had failed
 to show that he had exhausted his remedies with the De-
 partment of Labor. Id. In Searcy I, we affirmed the Board’s
 decisions. Id. at 125.
     On October 24, 2016, Mr. Searcy filed an appeal with
 the Board alleging prohibited personnel practices in viola-
 tion of 5 U.S.C. § 2302. 2 Specifically, Mr. Searcy alleged



     1   Mr. Searcy had previously filed an EEOC com-
 plaint in 1999. That complaint was dismissed because Mr.
 Searcy had failed to timely contact an equal Employment
 Opportunity counselor. Id. at 119.
     2   Following Searcy I, and prior to his October 2016
 appeal, Mr. Searcy filed two other appeals with the Board
 and three actions in this court. See Searcy v. Dep’t of Agric.,
 557 F. App’x 975 (Fed. Cir. 2014) (“Searcy II”); In re Searcy,
 572 F. App’x 986 (Fed. Cir. 2014) (“Searcy III”); Searcy v.
Case: 20-2089    Document: 37      Page: 4    Filed: 01/21/2021




 4                    SEARCY   v. DEPARTMENT OF AGRICULTURE



 that, in the course of his separation from USDA in 1977,
 the agency had violated his rights under VEOA and
 USERRA by (1) breaching a continuing service after train-
 ing agreement; (2) terminating him for abandonment of his
 position; and (3) withdrawing funds from his Civil Service
 Retirement Account. In response to a jurisdictional order
 from the Board, Mr. Searcy also alleged that the Depart-
 ment of Labor Veterans Employment & Training Service
 (“DOL-VETS”) and the Office of Special Counsel (“OSC”)
 had improperly declined to reopen his VEOA and USERRA
 claims, and that those denials constituted prohibited per-
 sonnel practices in violation of 5 U.S.C. § 2302 and the
 Whistleblower Protection Enhancement Act (“WPEA”).
 Pet’r’s App. 16–17; Suppl. App. 1–2.
      The Board issued two initial decisions on March 16,
 2017, dismissing the appeal for lack of jurisdiction. In
 MSPB No. AT-4324-17-0266-I-1, the Board ruled that Mr.
 Searcy’s USERRA and VEOA claims regarding his separa-
 tion from USDA were barred by res judicata, citing our de-
 cision in Searcy I that USERRA could not provide a valid
 basis for Mr. Searcy’s claims. Suppl. App. 3–4. The Board
 also ruled that, to the extent Mr. Searcy was attempting to
 raise a claim of an agency violation of the Veterans Prefer-
 ence Act of 1944 (“VPA”), the Board does not have jurisdic-
 tion over VPA claims in the context of a USERRA appeal.
Id. at 4. Finally, the Board ruled that Mr. Searcy had failed
 to state a claim under the VEOA against DOL-VETS and
 OSC, on the ground that declining to reopen a case is not
 actionable under the VEOA. Id. at 5–6. After the initial
 decision became final, Mr. Searcy appealed, and we af-
 firmed. See Searcy v. Dep’t of Agric., 813 Fed App’x 472,
 475 (Fed. Cir. 2020) (“Searcy V”).




 Merit Sys. Prot. Bd., 740 F. App’x 988 (Fed. Cir. 2018)
 (“Searcy IV”).
Case: 20-2089     Document: 37      Page: 5   Filed: 01/21/2021




 SEARCY   v. DEPARTMENT OF AGRICULTURE                       5



      The second initial decision by the Board on March 16,
 2017, was in MSPB No. AT-1221-17-0227-W-1, the decision
 on appeal here. In it, the Board addressed whether Mr.
 Searcy had stated a claim under the WPEA with respect to
 the refusal of DOL-VETS and OSC to reopen and to inves-
 tigate his complaints concerning his 1977 separation from
 USDA. Pet’r’s App. 18. The Board determined that Mr.
 Searcy could not state such a claim because declining to
 reopen and investigate a complaint does not constitute a
 personnel action under 5 U.S.C. § 2302(a)(2)(A) over which
 the Board could exercise jurisdiction under the WPEA. Id.
 at 19. The Board also determined that Mr. Searcy’s claim
 was “ultimately premised on the very same factual predi-
 cate that has been previously investigated and litigated—
 his 1977 separation from the Department of Agriculture.”
Id. at 20. For the same reasons discussed in the Board’s
 initial decision in MSPB No. AT-4324-17-0226-I-1, the
 Board ruled that relitigation of Mr. Searcy’s separation
 from USDA was barred by res judicata. Id. After the
 Board’s initial decision became final, Mr. Searcy appealed.
 We have jurisdiction pursuant to 5 U.S.C. § 7703(b)(1) and
 28 U.S.C. § 1295(a)(9).
                              II.
     Our scope of review of a decision of the Board is limited.
 We will affirm the Board’s decision unless it is “(1) arbi-
 trary, capricious, an abuse of discretion, or otherwise not
 in accordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed; or
 (3) unsupported by substantial evidence.”           5 U.S.C.
 § 7703(c).
     The Board’s jurisdiction “is limited to those matters
 over which it has been granted jurisdiction by law, rule or
 regulation.” Searcy V, 813 F. App’x at 475 (quoting John-
 ston v. Merit Sys. Prot. Bd., 518 F.3d 905, 909 (Fed. Cir.
 2008)). Whether the Board has jurisdiction to adjudicate
Case: 20-2089     Document: 37       Page: 6   Filed: 01/21/2021




 6                     SEARCY   v. DEPARTMENT OF AGRICULTURE



 an appeal is a question of law, which we review de novo.
Id.
                              III.
     Mr. Searcy appears to make two main arguments on
 appeal. First, he appears to argue that the Board erred
 when it failed to grant him a hearing on the issue of juris-
 diction. Pet’r’s Br. 6. Second, he appears to argue that the
 provisions of USERRA and the VEOA bar the application
 of res judicata. Id. at 6–7.
      To establish that the Board had jurisdiction over his
 appeal under the WPEA, Mr. Searcy needed to have ex-
 hausted his administrative remedies before OSC and to
 have made “non-frivolous allegations” that he made disclo-
 sures or engaged in other protected activity under 5 U.S.C.
 § 2302(b)(8) or (b)(9)(A)(i), (B), (C), or (D). He also needed
 to have made “non-frivolous allegations” that the disclo-
 sure or protected activity was a contributing factor in the
 agency’s decision to take or fail to take a personnel action,
 as defined by 5 U.S.C. § 2302(a)(2)(A). See 5 U.S.C.
 §§ 1214(a)(3), 1221; Yunus v. Dep’t of Veterans Affairs, 242
F.3d 1367, 1371–72 (Fed. Cir. 2001). The Board held that
 it lacked jurisdiction because declining to reopen and in-
 vestigate a complaint does not constitute a “personnel ac-
 tion” under 5 U.S.C. § 2302(a)(2)(A). 3          As we have
 previously stated, the Board’s jurisdictional analysis may
 be conducted entirely on the written record and need not
 involve a hearing. Kahn v. Dep’t of Justice, 528 F.3d 1336,
 1341 (Fed. Cir. 2008). We thus see no error in the Board’s
 refusal to grant Mr. Searcy a hearing on the jurisdictional
 issue.




     3   Mr. Searcy does not appear to challenge this hold-
 ing and challenges only the Board’s denial of his request
 for a hearing.
Case: 20-2089      Document: 37      Page: 7     Filed: 01/21/2021




 SEARCY   v. DEPARTMENT OF AGRICULTURE                          7



     Relatedly, Mr. Searcy also appears to argue that the
 Board erred to the extent it held it lacked jurisdiction over
 his claim under 5 U.S.C. § 2302(b)(8). In that regard, he
 contends that his claim was made under 5 U.S.C.
 § 2302(b)(11). Pet’r’s Br. 5. This argument does not help
 Mr. Searcy. The reason is that, even if he had made his
 claim under 5 U.S.C. § 2302(b)(11), the Board still would
 have lacked jurisdiction. The Board’s jurisdiction over
 WPEA claims under 5 U.S.C. § 1221 is limited to “certain
 reprisal cases,” namely, claims under §§ 2302(b)(8) or
 2302(b)(9)(A)(i), (B), (C), or (D). See 5 U.S.C. §§ 1214(a)(3),
 1221; see also Weber v. Dep’t of Army, 9 F.3d 97, 100 (Fed.
 Cir. 1993) (noting that the Board does not have jurisdiction
 over claims brought under 5 U.S.C. § 2302(b)(11))). 4
     The Board also did not err in concluding that Mr.
 Searcy’s claim was barred by the doctrine of res judicata.
 “Res judicata bars parties from litigating claims that could
 have been raised in an earlier-resolved action.” Searcy I,
 813 F. App’x at 475 (citing Carson v. Dep’t of Energy, 398
F.3d 1369, 1375 (Fed. Cir. 2005)). “Specifically, res judi-
 cata bars a later claim when (1) the parties are identical or
 in privity to the parties in a first action, (2) there has been
 an earlier final judgment on the merits in the first action,
 and (3) the later claim is based on the same set of transac-
 tional facts as those litigated in the first action.” Id. (citing
 Ammex, Inc. v. United States, 334 F.3d 1052, 1055 (Fed.
 Cir. 2003)). Mr. Searcy’s allegations under the WPEA are
 premised on the same facts that have been previously in-
 vestigated and litigated—his 1977 separation from the
 USDA. At the same time, we do not see anything in the



     4   We note that, in any event, § 2302(b)(11) requires
 that an agency affirmatively “take, recommend, or ap-
 prove” or “fail to take, recommend, or approve” a “person-
 nel action” as defined under § 2302(a)(2)(A). There is no
 indication that this factual predicate exists in this case.
Case: 20-2089    Document: 37      Page: 8   Filed: 01/21/2021




 8                    SEARCY   v. DEPARTMENT OF AGRICULTURE



 statutory provisions which Mr. Searcy cites that would pre-
 vent the application of res judicata in this case.
    We have considered Mr. Searcy’s remaining arguments
 and have found them to be without merit. 5
                        CONCLUSION
     For the foregoing reasons, we affirm the final decision
 of the Board.
                       AFFIRMED
                           COSTS
     No costs.




     5  On October 16, 2020, Mr. Searcy filed a “Motion in
 Support of Inclusion of Notice of Supplemental Authority
 Corrected Attachments” (Dkt. No. 28). In addition, on De-
 cember 10, 2020, he filed a “Motion for Leave to File and
 Motion For Judgment on the Pleadings” (Dkt. No. 34). We
 have considered these motions and they are hereby denied.